t c memo united_states tax_court wesley sherwood petitioner v commissioner of internal revenue respondent docket no 21913-04l filed date wesley sherwood pro_se s mark barnes for respondent memorandum findings_of_fact and opinion colvin judge on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or in which respondent determined that it was appropriate to file a notice of lien with unless otherwise stated section references are to the internal_revenue_code respect to petitioner’s unpaid income taxes penalties and interest for the issues for decision are whether we have jurisdiction to review respondent’s determination to proceed with collection of penalties under sec_6682 for and under sec_6702 for we hold that we do not whether petitioner may dispute his income_tax_liability for in this proceeding we hold that he may not whether petitioner is liable for tax in the amount respondent contends for and we hold that he is whether respondent’s determination that it was appropriate to file a notice of lien with respect to petitioner’s income taxes additions to tax and penalties other than those under sec_6682 and sec_6702 for and was an abuse_of_discretion we hold that it was not findings_of_fact a petitioner petitioner resided in salt lake city utah when the petition was filed he was a driver for viking freight inc viking in for which he received wages of dollar_figure in that year b petitioner’s return on date petitioner signed and filed a form_1040 u s individual_income_tax_return for in which he reported only zeros petitioner attached to his return a form_w-2 wage and tax statement from viking which stated that he had been paid dollar_figure in wages and had no federal_income_tax withheld dollar_figure of social_security_tax withheld and dollar_figure medicare_tax withheld petitioner also attached several pages of arguments including no section of the internal_revenue_code establishes an income_tax_liability or requires that he pay taxes on the basis of a return he did not file his return voluntarily he filed it to avoid prosecution the privacy_act provides that he is not required to file a return a form_1040 with zeros is a valid_return he had no income under the definition of income in merchant’s loan trust co v smietanka 255_us_509 income must be defined as in the corporation excise_tax act of he would commit perjury if he said that he had any income in no irs employee has been delegated authority to impose a frivolous_return penalty the frivolous_return penalty may not be applied to him because no legislative_regulation implements it respondent has not assessed income taxes for as provided in chapter of the internal_revenue_code respondent lacks authority to change his return and petitioner is entitled to an office or field_audit as required by the administrative_procedure_act and treasury regulations c respondent’s examination of petitioner’s and returns on date respondent sent petitioner a 30-day_letter and an examination_report in which respondent proposed changes for petitioner’s return in the letter respondent stated that the u s supreme court has consistently held that federal_income_tax laws are constitutional and that persons who do not timely file correct_tax returns are subject_to penalties in addition to their tax_liabilities on date respondent sent petitioner a 30-day_letter and an examination_report in which respondent proposed changes for petitioner’s return and reiterated that federal_income_tax laws are constitutional and that penalties may apply on date petitioner signed a power_of_attorney giving john b kotmair jr kotmair the fiduciary of the save- a-patriot fellowship the authority to represent him before respondent on date kotmair wrote to the director of the internal_revenue_service center at ogden utah ogden service_center to protest respondent’s proposed adjustments for and in the letter kotmair said that petitioner denies that he is required to file a tax_return because he did not have foreign_earned_income and is not a nonresident_alien officer of a foreign_corporation or involved with a foreign tax exempt_organization kotmair asked respondent to identify the statutory authority to assess federal_income_tax for and d notice_of_deficiency on date respondent issued a notice_of_deficiency for based on the form_w-2 attached to petitioner’s return in a letter to the director of the ogden service_center dated date kotmair said that the notice_of_deficiency was invalid because it did not have a declaration under penalties of perjury or meet the requirements of sec_6211 and sec_6212 kotmair attached to his letter the notice_of_deficiency and copies of affidavits that he had drafted to be signed by the director of the ogden service_center and commissioner of the internal_revenue_service and notarized petitioner wrote to respondent on date and attached a copy of the notice_of_deficiency for in a letter to the director of the ogden service_center dated date kotmair asked the appeals_office to consider petitioner’s tax_liability for the letter included seven pages of tax protestor rhetoric on date respondent assessed frivolous_return penalties in the amount of dollar_figure under sec_6702 for and e respondent’s levy on date respondent sent petitioner a notice_of_intent_to_levy with respect to his tax_year the notice stated that he owed dollar_figure including dollar_figure of interest and asked him to pay that amount immediately on date kotmair responded to the notice_of_intent_to_levy by sending pages of frivolous arguments to the director of the ogden service_center f petitioner’s tax returns for and on date petitioner filed returns on which he reported tax_liabilities of dollar_figure for and dollar_figure for petitioner had no federal_income_tax withheld and paid no federal_income_tax for or petitioner filed a return before date in it he reported that he owed dollar_figure in tax had no federal_income_tax withheld and paid no federal_income_tax for respondent assessed petitioner’s federal_income_tax for in the amount of dollar_figure on date on date respondent issued a notice_and_demand for payment of petitioner’s federal_income_tax for g petitioner’ sec_2002 tax_year on date respondent assessed against petitioner a penalty in the amount of dollar_figure under sec_6682 for submitting respondent assessed the tax that petitioner reported and did not pay and an additional_amount not explained in the record false information with respect to petitioner’s federal_income_tax withholding for petitioner filed a federal_income_tax return for on date he reported that he had an unpaid federal_income_tax liability of dollar_figure for had no federal_income_tax withheld for and paid no federal_income_tax for on date respondent assessed frivolous_return penalties in the amounts of dollar_figure under sec_6702 for each of petitioner’s tax years on date respondent assessed petitioner’s federal_income_tax for in the amount of dollar_figure on date respondent sent a notice_and_demand for payment of petitioner’s federal_income_tax for h notice of tax_lien request for hearing and later events by letter dated date respondent told petitioner that a notice of lien had been filed with respect to assessments for unpaid tax additions to tax and interest for and and civil penalties under sec_6682 for and sec_6682 generally provides that an individual shall be liable for a civil penalty if the individual is found to have made a false statement regarding the correct amount of income_tax_withholding on wages and or backup withholding and there was no reasonable basis for the statement respondent assessed the amount of tax that petitioner reported but did not pay and additional_amounts not explained in the record under sec_6702 for a notice_of_federal_tax_lien was recorded in salt lake county utah on date petitioner requested a hearing under sec_6330 in the hearing request petitioner contended no lien may be imposed because no valid assessment was made he did not receive a statutory notice_and_demand as required the appeals officer must but did not give him the treasury directive or regulation that identifies the statutory notice_and_demand for payment he may challenge the underlying tax_liabilities for and because he did not receive a valid notice_of_deficiency for any of those years he is entitled to but did not receive a copy of form 23c respondent must prove that respondent mailed a notice_of_deficiency to him for each year in issue and the appeals officer must have at the hearing verification signed by the secretary showing that the requirements of any applicable law or administrative procedure have been met appeals officer bruce skidmore skidmore was assigned to petitioner’s case on date skidmore obtained computer transcripts transcripts of petitioner’s accounts in a letter to petitioner dated date skidmore said he had received petitioner’s request for a hearing the issues that petitioner had raised in his request for a hearing were frivolous and he might be subject_to sanctions petitioner could have a face-to-face hearing if within days he identified in writing relevant issues such as appropriate spousal defenses challenges to the appropriateness of collection actions or alternatives to collection and petitioner could dispute the amount of his tax_liabilities only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the liabilities skidmore offered to discuss the case by telephone with petitioner pincite a m on date or p m on date on date skidmore obtained more transcripts of petitioner’s accounts on date petitioner wrote skidmore to request a face-to-face hearing petitioner said that he intended to raise the following issues at the hearing he did not receive any notices from the secretary no lien may be imposed because there were no statutory notices and demands for payment and no valid assessments were made persons who signed notices lacked proper delegation of authority and the secretary did not verify that requirements of any applicable law or administrative procedure were met in his date letter petitioner asked skidmore for copies of delegations of authority signed by the secretary authorizing appropriate individuals to send deficiency notices records of assessment from the office of the secretary the code section and regulations that make petitioner liable for tax notices and demands for payment documents showing that notices of deficiency were sent to petitioner and verification from the secretary that the requirements of any applicable law or administrative procedure have been met in a letter to petitioner dated date skidmore said that he was no longer available for a telephone conference on date and that the secretary need not personally verify that requirements of any applicable law or administrative procedure were met because the secretary delegates that responsibility in a letter to petitioner dated date skidmore said that there is evidence that petitioner had received the notice_of_deficiency and notice of lien skidmore also said that petitioner challenged the underlying tax_liabilities on the grounds that he had not received a proper notice_of_deficiency and that petitioner had requested but not received written verification skidmore said petitioner had not raised any proper issues skidmore offered to speak to petitioner by telephone about the case on september or skidmore asked petitioner to respond by p m on date on date petitioner wrote skidmore to say that a telephone conference is not acceptable and that respondent must provide petitioner with a notice_of_deficiency and notice_and_demand for payment delegation orders from the secretary to the individuals who sign notices of deficiency and demand for payment copies of the verification from the secretary that the requirements of any applicable law or administrative procedure have been met and copies of the record of assessment from the office of the secretary petitioner also asked skidmore to identify any internal_revenue_code sections and regulations that create his tax_liabilities petitioner never spoke to skidmore by telephone about the case on date respondent determined that it was appropriate to file a lien with respect to petitioner’s unpaid income taxes penalties and interest for and that petitioner must file a petition in this court within days if he wanted to dispute the determination in the tax_court opinion a penalties for providing false withholding information and for filing a frivolous_return the court can sua sponte question its jurisdiction 124_tc_36 122_tc_384 119_tc_191 this court lacks jurisdiction to review the penalty for providing false withholding information under sec_6682 122_tc_258 84_tc_405 and the frivolous_return penalty under sec_6702 117_tc_204 115_tc_324 and 114_tc_171 thus we lack jurisdiction to review respondent’s determination relating to the penalties under sec_6682 for and sec_6702 for and we dismiss for lack of jurisdiction the portion of this case that pertains to those penalties b whether respondent’s determination relating to the lien imposed on petitioner for and was correct petitioner contends that respondent’s determination relating to the lien imposed on petitioner for and was incorrect because respondent did not give him a copy of form 23c there was no valid assessment of tax for and he did not receive a notice_and_demand for payment for and respondent did not produce verification from the secretary that requirements of applicable law and administrative procedures have been met or that respondent’s employees had authority from the secretary to collect tax from petitioner he is not liable for the tax for and that respondent contends he owes and respondent improperly failed to give petitioner the opportunity to have a face-to-face hearing we disagree petitioner’s contentions are frivolous for reasons stated next whether respondent was required to provide form 23c for and sec_6330 requires the appeals officer to verify that the requirements of any applicable law or administrative procedure have been met however sec_6330 does not specify which documents the commissioner must use to meet the verification requirement see eg kuglin v commissioner tcmemo_2002_51 it was not an abuse_of_discretion for respondent not to give petitioner the form sec_23c that he had requested see 953_f2d_531 9th cir 118_tc_365 affd 329_f3d_1224 11th cir 118_tc_162 whether respondent properly assessed petitioner’s tax for and petitioner contends that respondent did not properly assess petitioner’s tax for and because he did not receive copies of form 23c we disagree respondent makes an assessment of federal tax on a record of assessment sec_6203 the commissioner is not required to use form 23c in making an assessment roberts v commissioner supra pincite the record of assessment must identify the taxpayer the taxable_period and the character and amount of the liability assessed sec_301_6203-1 proced admin regs skidmore reviewed transcripts that appeared to him to show that petitioner’s tax for and had been validly assessed petitioner has not shown that there was any irregularity in the assessment procedure we hold that the assessments are valid whether respondent issued a notice_and_demand for payment of petitioner’s tax for and petitioner contends that respondent did not issue the notice_and_demand for payment that sec_6303 requires to be issued within days of assessment we disagree the notices of demand for payment and of intent to levy that respondent sent to petitioner fulfill the notice_and_demand for payment requirement of sec_6303 see henderson v commissioner tcmemo_2004_157 tornichio v commissioner tcmemo_2002_291 standifird v commissioner tcmemo_2002_245 affd 72_fedappx_729 9th cir respondent assessed tax for petitioner and issued a notice_and_demand for payment to petitioner as follows year assessment notice_and_demand date date date date date date whether respondent verified that requirements of applicable law and administrative procedures had been met and that respondent’s employees had authority from the secretary to collect tax the appeals officer must obtain verification that respondent met requirements of applicable law and administrative procedures before issuing the determination sec_301_6320-1 proced admin regs internal revenue laws and regulations do not require the appeals officer to give the taxpayer a copy of the delegation of authority from the secretary to the person other than the secretary who signed the verification required under sec_6330 nestor v commissioner supra pincite sec_6330 does not require the appeals officer to give the taxpayer a copy of the verification that the requirements of any applicable law or administrative procedure have been met id pincite an appeals officer may use computer transcripts of account for a taxpayer to verify that requirements of applicable law and administrative procedure have been met keene v commissioner tcmemo_2002_277 n hack v commissioner tcmemo_2002_243 hauck v commissioner tcmemo_2002_184 affd 64_fedappx_492 6th cir skidmore reviewed transcripts of account for petitioner for and and concluded that the requirements of applicable law and administrative procedure had been met whether petitioner may dispute respondent’s conclusion regarding his tax_liability for in this proceeding petitioner contends that he may dispute respondent’s conclusion regarding his tax_liability for in this proceeding we disagree petitioner gave the notice_of_deficiency for to kotmair thus it is clear that petitioner had received it a taxpayer may dispute respondent’s conclusion regarding his or her tax_liability at the sec_6330 hearing if he or she did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 thus petitioner may not challenge his underlying tax_liability for whether petitioner is liable for tax for and in the amounts respondent contends respondent does not contend and the record does not show that petitioner received a notice_of_deficiency for or thus petitioner may dispute respondent’s conclusions regarding his tax_liabilities for those years id at trial petitioner testified that the issues he would have raised at a face-to-face hearing are the issues that he described in his letters to respondent and in the petition we conclude that petitioner is liable for the taxes that were the subject of the federal_tax_lien for and whether to remand this case to appeals for a face-to- face hearing petitioner cites treasury regulations which state that if a taxpayer wants a face-to-face hearing the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to the taxpayer’s residence sec_301_6320-1 q a-d7 proced admin regs petitioner contends he was entitled to have a face-to-face hearing we disagree in 117_tc_183 the court declined to remand the case to the appeals_office for a hearing because the taxpayer could not prevail on any of the issues he had raised in the proceeding we held that it was neither necessary nor productive to remand the case to the appeals_office id see kemper v commissioner tcmemo_2003_195 remand to record face-to-face hearing denied see also 121_tc_8 the same reasoning applies here because petitioner is liable for the underlying income_tax and his other arguments are frivolous during trial petitioner was given the opportunity to raise the arguments that he would have made at a face-to-face hearing petitioner stated that the issues that he would have raised were included in his letters to respondent and in the petition during the trial petitioner stated that his only arguments for overturning respondent’s determination other than seeking a face-to-face hearing were included in his correspondence to respondent and in the petition those arguments were frivolous thus it is neither necessary nor productive to remand the case to the appeals_office conclusion we sustain respondent’s determination to proceed with collection of income taxes additions to tax and penalties other than those under sec_6682 and sec_6702 and interest by lien from petitioner for and to reflect the foregoing an appropriate order will be issued and decision will be entered
